DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election with traverse of Group I claims 1-7 and 9-14 and species in the reply filed on 06/21/2022 is acknowledged. 
Applicants’ arguments are not found persuasive because the office action as set forth below did point out the special technical feature linking the inventions, such as a (Salen)Cr complex and Ph4PCl taught by Darensbourg et al (JACS, 2005, 127, 14026-14038), does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate.
The requirement is still deemed proper and is therefore is made FINAL.
The claims 8 and 15-17 are withdrawn from consideration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 and 9-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-14 of co-pending application 17/286, 290.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Co-pending application ‘290teaches process for preparing polycarbonate. It reads on the instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-7 and 9-14, the Office suggests to amend the preamble of “Process for preparing polycarbonate according to claim…” to “The process for preparing polycarbonate according to claim…”. Appropriated corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6-7, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darensbourg et al (JACS, 2005, 127, 14026-14038).
Regarding claims 1 and 9-10, Darensbourg et al. teach a process of copolymerization CO2 and cyclohexene oxide (applicant’s epoxide) utilizing cocatalyst Ph4PCl (applicant’s elected co-catalyst) and (Salen)Cr-X having the structure as shown below (Figure 1, Table 2, Figure 20, page 14027 and reference #33):
    PNG
    media_image1.png
    143
    460
    media_image1.png
    Greyscale

As we see above, the (Salen)Cr-X taught by Darensbourg et al. corresponds to the instant claimed catalyst having general formula (I) and (IV) wherein R1, 4=H, R2-3, 5-6=tert-butyl, X=Cl, E=Cr and Y=Cl.
Regarding claims 2-3, as discussed above, the process taught by Darensbourg et al. comprises cyclohexene oxide (Tables 1-5).
Regarding claim 5, as discussed above, the process taught by Darensbourg et al. comprises cyclohexene oxide without any other organic solvent (Table 5).Therefore, cyclohexene oxide is considered as a solvent as the instant claim.
Regarding claims 6-7 and 12-14, as discussed above, the process taught by Darensbourg et al. comprises 0.04 mol% of catalyst, 1 equivalent of PPh4Cl and 20 mL cyclohexene oxide at 800C(Tables 1-5). Therefore, a molar ratio of catalyst to cocatalyst is 1:1 as the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Darensbourg et al. as applied to claim1 above, and further in view of Reibenspies et al. (JACS, 2008, 130, 6523-6533).
Regarding claim 9, as discussed above, the process of Darensbourg et al. uses (Salen)Cr(III)-Cl (R1=R2=H, R3=R4=tert-butyl) which reads on the instant claimed limitations.
Although Darensbourg et al. do not teach the elected species as shown in the instant Example 3, Reibenspies et al. teach (salen)Cr(III)-Cl complexes utilized as catalysts having the structure as shown below (Figure 1):

    PNG
    media_image2.png
    331
    492
    media_image2.png
    Greyscale

As we see above, the complex 1 taught by Reibenspies et al. corresponds to the (Salen)Cr-Cl of Darensbourg et al., and the complex 2 taught by Reibenspies et al. corresponds to the applicant’s elected species.
In light of the disclosure of Reibenxpies of the equivalence and interchangeability of complex 1 as disclosed in Darensbourg et al., with the complex 2 as elected, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the complex 1 of Darensbourg et al. with the complex 2  taught by Reibenspies et al. as an alternative (Salen)Cr(III)-Cl to obtain the elected species in the claim 9, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both Darensbourg et al. and Reibenspies et al. teach the catalyst of complex 1 for process of copolymerization CO2 and cyclohexene oxide, one would have a reasonable expectation of success.
Regarding claims 4 and 11, although Darensbourg et al. do not specific teach the process carried out in the presence of at least one organic solvent as per applicant claims 4 and 11, the process taught by Reibenxpies et al. comprises a solvent such as a polar or non-polar solvent of THF or toluene (pages 6525-6526, Table 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an inert solvent to the process of Darensbourg et al, motivated by the fact that it is known that the solvent does not participate in chemical reaction and serves as the reaction medium to enable  reaction to occur more rapidly, based on the teachings of Reibenspies et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738